                   Case 2:20-cv-01091-YY      Document 17             Filed 08/19/21   Page 1 of 5




     ELLEN F. ROSENBLUM
     Attorney General
     ROBERT E. SULLIVAN #983539
     Senior Assistant Attorney General
     NATHAN K. RIEMERSMA #164699
     Assistant Attorney General
     Department of Justice
     1162 Court Street NE
     Salem, OR 97301-4096
     Telephone: (503) 947-4700
     Fax: (503) 947-4791
     Email: Robert.Sullivan@doj.state.or.us
             Nathan.K.Riemersma@doj.state.or.us

     Attorneys for Defendants Astorga, Beamer, Conley, Davies, Dewsnup, DiGiulio,
            Pursell, and Sobotta


                                    IN THE UNITED STATES DISTRICT COURT

                                        FOR THE DISTRICT OF OREGON



      WILLIAM M. SMITH,                                      Case No. 2:20-CV-01091-YY

                       Plaintiff,                            DEFENDANTS' ANSWER AND
                                                             AFFIRMATIVE DEFENSES TO
                                                             PLAINTIFF'S CIVIL COMPLAINT
              v.
                                                             JURY DEMAND
     R. CONLY, E. PURSELL, LELAND
     BEAMER, MS. ASTORGA, CHRISTOPHER
     DIGIULIO, DR. DEWSNUP, MS. DAVIES,
     NINA SOBOTTA, and SEGEANT JOHN
     DOE I,

                       Defendants.


              Defendants R. Conly, E. Pursell, Leland Beamer, Ms. Astorga, Christopher DiGiulio, Dr.

     Dewsnup, Ms. Davies, and Nina Sobotta (hereinafter “State Defendants”, “Answering

     Defendants”, or “Defendants”), by and through undersigned counsel, in response to plaintiff’s

     Complaint, admit, deny, and allege as follows – and where any allegation is not expressly



Page 1 -   DEFENDANTS' ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF'S CIVIL
           COMPLAINT
           RS/bl2/34596440
                                                     Department of Justice
                                                     1162 Court Street NE
                                                    Salem, OR 97301-4096
                                             (503) 947-4700 / Fax: (503) 947-4791
              Case 2:20-cv-01091-YY           Document 17             Filed 08/19/21   Page 2 of 5




     admitted, Defendants’ Answer should be construed as a denial for all purposes pending

     discovery.

                                                          1.

            Defendants admit that Mr. Smith has at times relevant been a prisoner incarcerated at the

     Eastern Oregon Correctional Institution (EOCI).

                                                          2.

            Defendants agree that the Court would have jurisdiction over civil rights claim(s) brought

     under 42 USC 1983, and that Venue is proper in the Pendleton Division. Defendants reserve all
     rights and defenses to statute of limitations, whether a claim is properly stated, and all other

     defenses, pending discovery.

                                                          3.

            Defendants agree that the Court would have jurisdiction over civil rights claim(s) brought

     under 42 USC 1983, and that Venue is proper in the Pendleton Division. Defendants reserve all

     rights and defenses to statute of limitations, whether a claim is properly stated, and all other

     defenses, pending discovery.

                                                          4.

            Defendants admit that the Answering Defendants were acting within the course and scope

     of their duties as employees or agents of the Oregon Department of Corrections (“ODOC”) at

     times relevant to the allegations.

                                                          5.

            Regarding the remaining allegations, Defendants are presently without sufficient

     information or access to records to inform their answer further and, accordingly, deny the

     allegations pending discovery.

                                                          6.

            With respect to Plaintiff’s Prayer, Defendants admit that attorney’s fees are, under certain

     circumstances, available to a prevailing plaintiff for claims brought under 42 USC 1983 by virtue
Page 2 - DEFENDANTS' ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF'S CIVIL
          COMPLAINT
         RS/bl2/34596440
                                                     Department of Justice
                                                     1162 Court Street NE
                                                    Salem, OR 97301-4096
                                             (503) 947-4700 / Fax: (503) 947-4791
                Case 2:20-cv-01091-YY          Document 17             Filed 08/19/21   Page 3 of 5




     of the Prison Litigation Reform Act, but denies that such award is appropriate in this case.

     Defendants deny liability and, accordingly, deny that Plaintiff should recover damages in any

     category, nor fees or costs of litigation; nor is there a basis for equitable or injunctive relief.



                                               JURY DEMAND


                                                           7.

              Defendants invoke their right to trial by jury for all claims and issues so triable.


                                     FIRST AFFIRMATIVE DEFENSE
                                         Discretionary Immunity

                                                           8.

              The plaintiff’s claims for relief are based upon the defendant’s alleged performance of/or

     failure to exercise or perform its discretionary functions or duties pursuant to ORS 30.265(6)(c),

     for which immunity is conferred.



                                   SECOND AFFIRMATIVE DEFENSE
                                         Qualified Immunity

                                                           9.

              At all times relevant to plaintiff’s complaint, defendants reasonably believed that their

     conduct was lawful in light of clearly established law and the information available to them; that

     they acted consistent with the laws of the United States and the State of Oregon; and that their

     actions did not violate any clearly established statutory or constitutional rights of which a

     reasonable official would have knowledge.




Page 3 -   DEFENDANTS' ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF'S CIVIL
           COMPLAINT
           RS/bl2/34596440
                                                      Department of Justice
                                                      1162 Court Street NE
                                                     Salem, OR 97301-4096
                                              (503) 947-4700 / Fax: (503) 947-4791
                Case 2:20-cv-01091-YY        Document 17             Filed 08/19/21   Page 4 of 5




                                   THIRD AFFIRMATIVE DEFENSE
                                      Tort Claim Liability Limit

                                                        10.

              Plaintiff is barred from seeking damages in excess of those provided by ORS 30.271.


                                  FOURTH AFFIRMATIVE DEFENSE
                                    Apparent Authority Immunity
                                                        11.

              The State Defendants’ acts were done or omitted under apparent authority of laws,
     resolutions, rules, or regulations, and were not done or omitted with bad faith or malice.

                                                        12.

              The State Defendant may be immune from liability from Plaintiff’s state law claims

     pursuant ORS 30.265(6)(f).


                                  FIFTH AFFIRMATIVE DEFENSE
                     Supervening Act of Third Party & Failure to Join Necessary Party
                                                        13.

              The allegations in the Complaint appear to allege that outside parties or equipment

     manufacturers may be responsible for acts, omissions and/or injuries to Plaintiff (if any).

     Accordingly, Defendants reserve the right to move at any time to dismiss one or more

     allegations, claims or the Complaint for failure to join a necessary party. Moreover, to the extent

     that said party’s acts or omissions amount to the proximate cause or supervening cause of any

     breach or injury to Plaintiff, Defendants raise contributory and comparative fault to said extent,

     up to and including severing this answering defendant’s liability or susceptibility to damages

     altogether.




Page 4 -   DEFENDANTS' ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF'S CIVIL
           COMPLAINT
           RS/bl2/34596440
                                                    Department of Justice
                                                    1162 Court Street NE
                                                   Salem, OR 97301-4096
                                            (503) 947-4700 / Fax: (503) 947-4791
                Case 2:20-cv-01091-YY         Document 17             Filed 08/19/21   Page 5 of 5




                             RESERVATION OF ADDITIONAL DEFENSES

                                                         14.

              Defendants reserve the right to assert additional defenses and/or to file a dispositive

     motion upon receipt of information or evidence supporting the same, and as may become known

     to them through investigation and discovery.



              WHEREFORE, defendant prays for judgment herein denying plaintiff relief and

     granting defendant its costs and disbursements incurred in the defense of this action.


              DATED August 19 , 2021.

                                                           Respectfully submitted,

                                                           ELLEN F. ROSENBLUM
                                                           Attorney General



                                                               s/ Robert E. Sullivan
                                                           ROBERT E. SULLIVAN #983539
                                                           Senior Assistant Attorney General
                                                           NATHAN K. RIEMERSMA #164699
                                                           Assistant Attorney General
                                                           Trial Attorneys
                                                           Tel (503) 947-4700
                                                           Fax (503) 947-4791
                                                           Robert.Sullivan@doj.state.or.us
                                                           Nathan.K.Riemersma@doj.state.or.us
                                                           Of Attorneys for Defendants




Page 5 -   DEFENDANTS' ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF'S CIVIL
           COMPLAINT
           RS/bl2/34596440
                                                     Department of Justice
                                                     1162 Court Street NE
                                                    Salem, OR 97301-4096
                                             (503) 947-4700 / Fax: (503) 947-4791
